Citation Nr: 1535736	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for cervical strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee strain with degenerative arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left ankle strain with degenerative arthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joe G. Durrett, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO denied entitlement to TDIU.  In a July 2012 statement of the case (SOC), the Decision Review Officer (DRO) took jurisdiction of the remaining issues on appeal because they were inextricably intertwined with the TDIU issue on appeal.  Therefore, the issues are on appeal before the Board.

In July 2012, the Veteran requested a hearing before a Veterans Law Judge from the RO.  However, in an October 2014 report of contact associated with the record, the Veteran informed VA that he had withdrawn his request in a written statement dated in May 2014.  It does not appear that the May 2014 statement has been associated with the record; however, the Veteran expressed that he wanted to withdraw his previous hearing request by telephone in October 2014.  Accordingly, the Board will consider the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment notes that are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board finds that a remand is necessary to obtain current VA examinations.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran has indicated that his neck, right knee, and left ankle symptoms have worsened since his June 2012 VA examinations.  

Specifically, in an October 2014 VA nurse telephone note, the Veteran complained of increased problems with his knees and ankles.  He stated, "I just stay off my feet anymore.  I stay at the house and don't do anything or go anywhere because I'm afraid I might fall."  In a November 2014 VA telephone note, he described continued right knee and left ankle pain, and he indicated that his neck ached more.  In a February 2015 VA nurse practitioner outpatient note, the Veteran reported that he had increased neck pain and secondary headaches.  In addition, in a May 2015 VA physical therapy note, the Veteran related that his neck and knees hurt more after a recent move.  Therefore, VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected cervical strain, right knee, and left ankle disabilities.

Because decisions on the claims for increased ratings could affect the outcome of the Veteran's claim for TDIU, the claims are inextricably intertwined.  For this reason, the increased rating claims must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Gainesville VA Medical Center and obtain and associate with the virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical strain, right knee, and left ankle disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the electronic claims file.

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including the VA treatment records and VA examination reports.  The examiner must provide an explanation for all opinions expressed.

The examiner should comment on the severity of the Veteran's cervical spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria, including range of motion in degrees.  In particular, the examiner should note whether there is any functional impairment resulting from painful motion, weakness, fatigability, and incoordination. If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including the VA treatment records and VA examination reports.  The examiner must provide an explanation for all opinions expressed.

The examiner should comment on the severity of the Veteran's service-connected right knee disabilities and report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees and the severity of any recurrent subluxation or lateral instability.  He or she should also state whether the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion or whether there has been the removal of semilunar cartilage.  The examiner should further indicate if there is impairment of the tibia and fibula.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion. 

In addition, the examiner should discuss the effect of the Veteran's right knee disabilities on his occupational functioning and daily activities.

5.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his left ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including the VA treatment records and VA examination reports.  The examiner must provide an explanation for all opinions expressed.

The examiner should comment on the severity of the Veteran's service-connected left ankle disabilities and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  In particular, the examiner should indicate whether there is malunion or nonunion of the tibia and fibula, state whether there is loose motion requiring a brace, and comment on whether the Veteran's ankle disability is slight, moderate, or marked.  He or she should also identify any other symptomatology and manifestations of the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up.  In addition, the examiner should discuss the effect of the Veteran's left ankle disability on his occupational functioning and daily activities.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




